If the words "after the final completion and filing of the assessment roll, and the first posting or publication of the notice thereof as required by law" (Tax Law, § 46; Cons. Laws, ch. 60) do not apply to New York city in cases of real estate assessment, *Page 611 
I do not see how the same words do apply to start the time running in special franchise assessments in New York city. (People ex rel. Jamaica Water Supply Co. v. State Board of TaxCommissioners, 196 N.Y. 39; People ex rel. Thomson v.Feitner, 168 N.Y. 441, at pp. 446-449.)
Order affirmed.